Name: Commission Regulation (EC) NoÃ 656/2008 of 10Ã July 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (Chamomilla Bohemica (PDO), Vlaams-Brabantse tafeldruif (PDO), SlovenskÃ ¡ parenica (PGI), Cipollotto Nocerino (PDO))
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  consumption;  plant product;  agricultural structures and production;  marketing;  agricultural activity
 Date Published: nan

 11.7.2008 EN Official Journal of the European Union L 183/15 COMMISSION REGULATION (EC) No 656/2008 of 10 July 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (Chamomilla Bohemica (PDO), Vlaams-Brabantse tafeldruif (PDO), SlovenskÃ ¡ parenica (PGI), Cipollotto Nocerino (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, the Czech Republics application to register the name Chamomilla Bohemica, Belgiums application to register the name Vlaams-Brabantse tafeldruif, Slovakias application to register the name SlovenskÃ ¡ parenica and Italys application to register the name Cipollotto Nocerino were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the Register of protected designations of origin and protected geographical indications. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as last amended by Commission Regulation (EC) No 417/2008 (OJ L 125, 9.5.2008, p. 27). (2) OJ C 243, 17.10.2007, p. 11 (Chamomilla Bohemica), OJ C 244, 18.10.2007, p. 40 (Vlaams-Brabantse tafeldruif), OJ C 249, 24.10.2007, p. 26 (SlovenskÃ ¡ parenica), OJ C 257, 30.10.2007, p. 54 (Cipollotto Nocerino). ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.3. Cheeses SLOVAKIA SlovenskÃ ¡ parenica (PGI) Class 1.6. Fruit, vegetables and cereals, fresh or processed BELGIUM Vlaams-Brabantse tafeldruif (PDO) ITALY Cipollotto Nocerino (PDO) Class 1.8. Other products of Annex I to the Treaty (spices etc.) CZECH REPUBLIC Chamomilla Bohemica (PDO)